Case 2:18-cv-00617-RGK-GJS Document 67 Filed 10/15/18 Page 1 of 1 Page ID #:875




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES − GENERAL

 Case No.      2:18−cv−00617−RGK−GJS                                 Date   10/15/2018
 Title         JOSEPH LACK V. MIZUHO BANK, LTD., ET AL

 Present : The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
        Sharon Williams             Sandra MacNeil           N/A
          Deputy Clerk          Court Reporter / Recorder  Tape No.

       Attorneys Present for Plaintiffs:           Attorneys Present for Defendants:
       John Lawson                                 John Cove, Jr.




 Proceedings:        SCHEDULING CONFERENCE

     Case called. Court and counsel confer. The Scheduling Conference is held and the
 Court sets the following dates:

       Jury Trial (Est. 5−10 days):               June 25, 2019 at 09:00 AM
       Pretrial Conference:                       June 10, 2019 at 09:00 AM
       Motion Cut−Off Date (last day to file):    April 10, 2019
       Discovery Cut−Off Date:                    March 27, 2019

      Last day to motion the Court to add parties or amend complaint is 2/1/2019. Counsel
 inform the Court that they have selected settlement option number 3.

       IT IS SO ORDERED.
                                                                                           :06
                                                                    Initials of Preparer: sw

 cc:      ADR UNIT




 CV−90                              − CIVIL MINUTES−GENERAL −                         Page 1 of 1
